Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 13, 2021 has been considered by the Examiner.

Drawings
Five sheets for formal drawings were filed January 13, 2021 and have been accepted by the Examiner.

Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Taverner et al. (US 2010/0150497 A1) in view of Forster (EP 0120203 A1 from Applicant’s Information Disclosure Statement).
Regarding claim 1, Taverner discloses an optical sensor device (500 in Fig. 5), comprising: a multilayer hollow waveguide device having: a hollow waveguide tube layer (515); an intermediate layer (514) provided inside the hollow waveguide tube layer; and a coating layer (513) inside the intermediate layer in paragraphs 0031-0032.  
Still regarding claim 1, Taverner teaches the claimed invention except for the coating layer to be a metal oxide.  Forster discloses a sensor device comprising a metal oxide in the abstract.  Since both of the inventions relate to sensor devices, one of  as the coating layer in the device of Taverner for the purpose of enhancing the detection of gas in the sensor.  
Regarding claim 2, Taverner discloses the intermediate layer is a reflective coating layer in paragraph 0018, since it is a core layer which guides light by total internal reflection.  
Regarding claim 3, Taverner discloses the reflective coating layer is provided directly on an inner surface of the hollow waveguide tube layer in Fig. 5.
Regarding claim 4, Taverner discloses the coating layer is provided directly on an inner surface of the reflective coating layer in Fig. 5.
Regarding claims 5-7, the proposed combination of Taverner and Forster teaches the claimed invention except for the material of the reflective coating layer.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the reflective coating layer from a metal material that includes silver or gold in order to enhance reflectivity, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 8-11, the proposed combination of Taverner and Forster teaches the claimed invention except for the material of the hollow waveguide tube.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the hollow waveguide tube from silica, plastic or a metal such as nickel as they are all readily available and simple to process, and since it has 
Regarding claim 12, Taverner discloses the hollow waveguide tube layer (515) has a first refractive index, wherein the intermediate layer (514) is a guiding layer having a second refractive index that is greater than the first refractive index, and the coating layer (513) is structured to have a third refractive index, the third refractive index being less than the second refractive index in Fig. 3 and paragraphs 0021 and 0033.  
Regarding claims 13-16, the proposed combination of Taverner and Forster teaches the claimed invention except for the material of the guiding layer.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the guiding layer from glass or the claimed dielectrics as they are all readily available materials with a high refractive index, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 17-19 and 21, Taverner further discloses the hollow waveguide tube layer comprises silica (paragraph 0023) and the coating has a refractive index less than that of silica (paragraph 0033).  Forster further discloses the metal oxide being an engineered nanostructure material having an engineered refractive index due to a plurality of voids formed therein in the abstract.  The proposed combination of Taverner and Forster teaches the claimed invention except for specifically stating the porosity.  However, it would have been obvious to one having ordinary skill in the art at the time of 
Regarding claim 20, the proposed combination of Taverner and Forster teaches the claimed invention except for a dielectric coating on either or both sides of the reflective coating layer.  However, dielectric coatings are well-known and commonly used in the art and as such, it would have been obvious to one having ordinary skill in the art at the time of the invention to use a dielectric coating on either or both sides of the reflective coating layer in order to provide enhanced protection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.


Chris H. Chu